In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated December 15, 1969, which denied the application without a hearing. Order affirmed. In our opinion, the evidence of defendant’s guilt was overwhelming and there is no reasonable possibility that the Bruton error complained of contributed to his conviction, particularly in view of the extraordinarily thorough instruction to the jury by the Trial Judge that what the codefendant told the witness Manzione could not be considered against the other defendants (cf. People v. Baker, 26 N Y 2d 169, *962174; People v. Pelow, 24 N Y 2d 161, 167; People v. Portelli, 15 N Y 2d 235, 238; People v. Kingston, 8 N Y 2d 384, 387). Christ, P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.